UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of section54(a) of the Investment Company Act of 1940 (the “Act”), to be subject to the provisions of sections55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name:ZEA CAPITAL FUND LLC Address of Principal Business Office: 118 Third Avenue, Suite 630, Cedar Rapids, Iowa 52401 Telephone Number: (319) 366-0456 Name and address of agent for service of process: James D. Thorp 118 Third Avenue, Suite 630 Cedar Rapids, Iowa 52401 (319) 366-0456 Copies to: David E. Gardels Blackwell Sanders LLP 1620 Dodge Street, Suite 2100 Omaha, Nebraska 68102 Check one of the following: [ X ] The company has filed a registration statement for a class of equity securities pursuant to section12 of the Securities Exchange Act of 1934.Give the file number of the registration statement or, if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed: Securities Act Registration No. 333-163888 [] The company is relying on rule12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to section8(a) of the Act, if any, of the company:Not Applicable The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of any subsidiary of the company:Not Applicable The undersigned company certifies that it is a closed-end company organized under the laws of Delaware and with its principal place of business in Iowa; that it will be operated for the purpose of making investments in securities described in section55(a)(1) through (3) of the Investment Company Act of 1940; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. Pursuant to the requirements of the Act, the undersigned company has caused this notification of election to be subject to sections55 through 65 of the Investment Company Act of 1940 to be duly signed on its behalf in the city of Cedar Rapids, Iowa on the 2nd day of August, 2010. ZEA CAPITAL FUND LLC By: /s/James D. Thorp Name:James D. Thorp Title: President Attest: /s/ Thies O. Kölln Name: Thies O. Kölln Title:Secreta
